DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 5, step S140, it appears Applicant intended “DETERMINATE” to read --DETERMINE--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specifically reference characters “1310” and “1320” shown in Fig. 8 do not appear to be mentioned in the Specification.  It appears that the aforementioned reference characters should be mentioned in Paragraph [0094] of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: on line 7, it appears Applicant intended “a vehicle” to read --the vehicle-- as the term “vehicle” has been previously established in line 1 of the claim.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
on line 2, it appears Applicant intended “the position data” to read --position data-- as the term is being recited for the first time in the claim(s);
on line 2, the limitation “acceleration/deceleration data” is objected to as being informal language due to the inclusion of the forward slash.  It is suggested --.  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
on line 1, it appears Applicant intended “A apparatus” to read --An apparatus--;
on line 8, it appears Applicant intended “a vehicle” to read --the vehicle-- as the term “vehicle” has been previously established in line 1 of the claim.  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: on line 7, it appears Applicant intended “a vehicle” to read --the vehicle-- as the term “vehicle” has been previously established in line 1 of the claim.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
on line 3, it appears Applicant intended “the position data” to read --position data-- as the term is being recited for the first time in the claim(s);
on line 4, the limitation “acceleration/deceleration data” is objected to as being informal language due to the inclusion of the forward slash.  It is suggested that Applicant replace the informal “acceleration/deceleration data” with the more formal --acceleration data or deceleration data--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the user" in 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear who the user is and/or how the user relates to the content being played in the electronic device.  Claims 2-10 are rejected as being indefinite by virtue of their dependency on claim 1.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the content is played in an electronic device to a user, and that the vehicle control is performed so that the user can feel a motion of the vehicle.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamini et al. (U.S. Publication No. 2019/0184919 A1).

Regarding Claim 11:
Kamini discloses a apparatus for providing a four-dimensional effect in a vehicle (see at least: Kamini, Abstract, and Paragraph [0029]), comprising: 
a communicator (wireless communications device 30) configured to receive from an electronic device (media control device(s) 14/16) four-dimensional effect information (immersive media control request) generated by analyzing data of content played in the electronic device (see at least: Kamini, Paragraphs [0029], [0043], [0046]-[0047], [0050], [0057]-[0058], [0080]-[0082]); 
a first vehicle controller (body control module (BCM) 24) including a processor configured to generate vehicle control information for realizing the four-dimensional effect according to the four-dimensional effect information (see at least: Kamini, Paragraphs [0062], [0068], [0083]); and 
a second vehicle controller (vehicle system module(s) (VSM) 40-48, 60-62; e.g. seat heaters 40, seat air conditioning devices 42, and/or heating/ventilation/air conditioning system 46) configured to perform vehicle control based on the vehicle control information (see at least: Kamini, Paragraphs [0048], [0062], [0064], [0083]) in consideration of a driving status of a vehicle (see at least: Kamini, Paragraph [0076]; wherein the driving status of a vehicle includes any restrictions on the vehicle control during driving of the vehicle made by the driver of the vehicle).

Regarding Claim 12:
Kamini discloses a method for providing a four-dimensional effect in a vehicle (see at least: Kamini, Abstract, Paragraph [0029], and Fig. 2), comprising: 
analyzing data of content played in an electronic device and setting four-dimensional effect information (see at least: Kamini, Paragraphs [0029], [0043], [0046]-[0047], [0066], [0070], [0072], [0074]-[0075], [0077], [0080]-[0082]; wherein setting four-dimensional effect information includes one of: identifying which VSMs can be controlled based on permission or authorization information, or determining which VSM is to be controlled by comparing current time of the content with pre-established timestamps); 
generating vehicle control information for realizing the four-dimensional effect according to the four-dimensional effect information (see at least: Kamini, Paragraphs [0062], [0068], [0083]); and 
performing vehicle control based on the vehicle control information see at least: Kamini, Paragraphs [0048], [0062], [0064], [0083])  in consideration of a driving status of a vehicle (see at least: Kamini, Paragraph [0076]; wherein the driving status of a vehicle includes any restrictions on the vehicle control during driving of the vehicle made by the driver of the vehicle).

Regarding Claim 13:
Kamini discloses the method of claim 12, wherein the setting of the four-dimensional effect information includes: setting the four-dimensional effect information based on at least one of the position data, acceleration/deceleration data, temperature data, season data, and weather data included in the content (see at least: Kamini, Paragraphs [0029], [0077], [0080], [0082]-[0083]; wherein, when the four-dimensional effect information is determining which VSM is controlled based on permission or authorization information, or determining which VSM is to be controlled by comparing current time of the content with pre-established timestamps, then the corresponding timestamp is based on at least temperature data, season data, and weather data associated with that timestamp in order to achieve the desired result of the invention disclosed by Kamini).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. (U.S. Publication No. 2018/0089901 A1) in view of Kamini et al. (U.S. Publication No. 2019/0184919 A1), or alternatively as being unpatentable over Rober et al. in view of Kamini et al. and Wollny (WIPO/PCT Publication WO 2019/210986 A1 (PCT/EP2018/074171)), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Rober discloses an apparatus for providing a four-dimensional effect in a vehicle, wherein the apparatus uses data of content played in an electronic device in order to perform vehicle control based on the data of the content such that the vehicle control is synchronized with the content in order to enhance a vehicle occupant’s experience by providing a four-dimensional effect (e.g., vehicle motion and/or HVAC controls), thereby providing a fully-immersive experience to the occupant (user) viewing the content so that the user can feel a motion of the vehicle (see at least: Rober, Abstract and Paragraphs [0003]-[0004], [0006], [0035]-[0037], [0041], [0043], [0052], [0061], [0063]).  Rober does not appear explicit regarding the details as to how communication between the electronic device and the vehicle is performed in order to establish the fully-immersive experience to the user.  Accordingly, Rober does not appear explicit regarding the apparatus comprising: 
a first vehicle controller configured to analyze data of content played in an electronic device, set four-dimensional effect information and generate vehicle control information for realizing the four-dimensional effect according to the set four-dimensional effect information; and 
a second vehicle controller configured to perform vehicle control based on the vehicle control information in consideration of a driving status of a vehicle.
Kamini similar to Rober teaches an invention for providing a fully-immersive experience to an occupant of a vehicle by synchronizing vehicle controls to the content played in an electronic device (see at least: Kamini, Abstract and Paragraph [0029]).  Kamini discloses that the apparatus of the invention of Kamini comprises:
 a first vehicle controller (body control module (BCM) 24)configured to analyze data of content played in an electronic device, set four-dimensional effect information and generate vehicle control information for realizing the four-dimensional effect according to the set four-dimensional effect information (see at least: Kamini, Paragraphs [0029], [0043], [0046]-[0047], [0062], [0066], [0068], [0070], [0072], [0074]-[0075], [0077], [0080]-[0083]; wherein setting four-dimensional effect information includes one of: identifying which VSMs can be controlled based on permission or authorization information, or determining which VSM is to be controlled by comparing current time of the content with pre-established timestamps); and 
a second vehicle controller (vehicle system modules (VSMs) 40-48, 60-62) configured to perform vehicle control based on the vehicle control information (see at least: Kamini, Paragraphs [0048], [0062], [0064], [0083]) in consideration of a driving status of a vehicle (see at least: Kamini, Paragraph [0076]; wherein the driving status of .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kamini regarding how information is exchanged and established between the electronic device and vehicle controllers in order to synchronize vehicle controls with the content played in the electronic device in the invention of Rober.  The claim would have been obvious because a particular known technique of synchronizing vehicle controls with information about content played in an electronic device was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, a person of ordinary skill in the art would have been motivated to incorporate the teachings of Kamini because it would have allowed for providing an immersive media experience to a user in the vehicle that is properly synchronized with the content (e.g., by using current time data about the content and comparing it with timestamps) while also taking into consideration proper authorization and permissions regarding which vehicle controls are permitted/authorized to be implemented (e.g., forgoing conventional comfort in order to provide a more immersive experience) (see at least: Kamini, Paragraphs [0003], [0032], [0070], [0075], [0082]-[0083]).
If it is found that Kamini is not deemed to explicitly possess or inherently contain that the vehicle control is performed in consideration of a driving status of a vehicle, then Wollny is relied upon to teach that when synchronizing vehicle control with content played in an electronic device, the vehicle control is performed in consideration of a driving status of a vehicle.  Here, Rober (modified Rober) establishes that when vehicle control, such as braking, acceleration, or steering, is performed based on data of content played in an electronic device, this control is performed within constraints (see at least: Rober, Paragraphs [0036], [0041], [0061], [0063]).  Wollny, similar to Rober and Kamini, teaches an invention for synchronizing vehicle control with content played in an electronic device.  Wollny teaches that vehicle control operations such as acceleration (both longitudinal and lateral) and steering (i.e., how lateral acceleration would have been achieved particular for changing lanes) are performed in consideration of a driving status of a vehicle (i.e., in consideration of legal requirements in which the vehicle is currently locations and in consideration of a particular traffic situation in which the vehicle is currently located) (see at least: Wollny, Paragraphs [0006]-[0008]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Wollny in the invention of modified Rober (Rober in view of Kamini) in order to ensure that vehicle control was performed in consideration of a driving status of the vehicle, particularly in consideration of a status regarding legal requirements and current traffic situation while driving based on the current location of the vehicle.  One would have been motivated to further incorporate the teachings of Wollny because it would have not only provided more realism to the entertainment (content) provided by the electronic device for the user because the user perceived the content realistically (see at least: Wollny, Paragraphs [0007], [0009]), but also because it would have ensured that any vehicle motion control was performed in a legally permissible manner and in a safe manner in 

Regarding Claim 2:
Modified Rober teaches the apparatus of claim 1, wherein the electronic device is implemented with any one of a Virtual Reality (VR) device, a head mounted display, a wearable device, a smartphone, an Audio Video Navigation (AVN), and a vehicle display device (see at least: Rober, Paragraphs [0032], [0035], [0043]; Kamini, Paragraphs [0043], [0045]-[0046]; Wollny, Paragraphs [0011], [0020]).

Regarding Claim 3:
Modified Rober teaches the apparatus of claim 1, wherein the first vehicle controller sets the four-dimensional effect information based on at least one of the position data, acceleration/deceleration data, temperature data, season data, and weather data included in the content (see at least: Rober, Paragraphs [0037], [0063]; Kamini, Paragraphs [0029], [0077], [0080], [0082]-[0083]; wherein, when the four-dimensional effect information is determining which VSM is controlled based on permission or authorization information, or determining which VSM is to be controlled by comparing current time of the content with pre-established timestamps, then the corresponding timestamp is based on at least temperature data, season data, and weather data associated with that timestamp; Wollny, Paragraphs [0010], [0012], [0022]).

Regarding Claim 12:
Rober discloses a method for providing a four-dimensional effect in a vehicle, wherein the method uses data of content played in an electronic device in order to perform vehicle control based on the data of the content such that the vehicle control is synchronized with the content in order to enhance a vehicle occupant’s experience by providing a four-dimensional effect (e.g., vehicle motion and/or HVAC controls), thereby providing a fully-immersive experience to the occupant (user) viewing the content so that the user can feel a motion of the vehicle and also feel effects such as temperature changes or wind effects (see at least: Rober, Abstract and Paragraphs [0003]-[0004], [0006], [0035]-[0037], [0041], [0043], [0052], [0061], [0063]).  Rober does not appear explicit regarding the details as to how communication between the electronic device and the vehicle is performed in order to establish the fully-immersive experience to the user.  Accordingly, Rober does not appear explicit regarding the method comprising:  
analyzing data of content played in an electronic device and setting four-dimensional effect information; 
generating vehicle control information for realizing the four-dimensional effect according to the four-dimensional effect information; and 
performing vehicle control based on the vehicle control information in consideration of a driving status of a vehicle.
Kamini similar to Rober teaches an invention for providing a fully-immersive experience to an occupant of a vehicle by synchronizing vehicle controls to the content played in an electronic device (see at least: Kamini, Abstract and Paragraph [0029]).  Kamini discloses that the method of the invention of Kamini comprises:
analyzing data of content played in an electronic device and setting four-dimensional effect information (see at least: Kamini, Paragraphs [0029], [0043], [0046]-[0047], [0066], [0070], [0072], [0074]-[0075], [0077], [0080]-[0082]; wherein setting four-dimensional effect information includes one of: identifying which VSMs can be controlled based on permission or authorization information, or determining which VSM is to be controlled by comparing current time of the content with pre-established timestamps); 
generating vehicle control information for realizing the four-dimensional effect according to the four-dimensional effect information (see at least: Kamini, Paragraphs [0062], [0068], [0083]); and 
performing vehicle control based on the vehicle control information see at least: Kamini, Paragraphs [0048], [0062], [0064], [0083])  in consideration of a driving status of a vehicle (see at least: Kamini, Paragraph [0076]; wherein the driving status of a vehicle includes any restrictions on the vehicle control during driving of the vehicle made by the driver of the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kamini regarding how information is exchanged and established between the electronic device and vehicle controllers in order to synchronize vehicle controls with the content played in the electronic device in the invention of Rober.  The claim would have been obvious because a particular known technique of synchronizing vehicle controls with information about content played in an electronic device was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would 
If it is found that Kamini is not deemed to explicitly possess or inherently contain that the vehicle control is performed in consideration of a driving status of a vehicle, then Wollny is relied upon to teach that when synchronizing vehicle control with content played in an electronic device, the vehicle control is performed in consideration of a driving status of a vehicle.  Here, Rober (modified Rober) establishes that when vehicle control, such as braking, acceleration, or steering, is performed based on data of content played in an electronic device, this control is performed within constraints (see at least: Rober, Paragraphs [0036], [0041], [0061], [0063]).  Wollny, similar to Rober and Kamini, teaches an invention for synchronizing vehicle control with content played in an electronic device.  Wollny teaches that vehicle control operations such as acceleration (both longitudinal and lateral) and steering (i.e., how lateral acceleration would have been achieved particular for changing lanes) are performed in consideration of a driving status of a vehicle (i.e., in consideration of legal requirements in which the vehicle is currently locations and in consideration of a particular traffic situation in which the 

Regarding Claim 13:
Modified Rober teaches the method of claim 12, wherein the setting of the four-dimensional effect information includes: setting the four-dimensional effect information based on at least one of the position data, acceleration/deceleration data, temperature data, season data, and weather data included in the content (see at least: Rober, Paragraphs [0037], [0063]; Kamini, Paragraphs [0029], [0077], [0080], [0082]-[0083]; wherein, when the four-dimensional effect information is determining which VSM is controlled based on permission or authorization information, or determining which VSM .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. in view of Kamini et al. and Wollny as applied to claims 1 and 12, respectively, above, and further in view of Mimura et al. (U.S. Publication No. 2018/0345790 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 4:
Modified Rober teaches the apparatus of claim 1, wherein the second vehicle controller realizes the four-dimensional effect by controlling steering using left and right lanes of a road on which the vehicle is driving when it is legally permissible and also safe in view of the current traffic situation (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0009]-[0010], [0012], [0021]), but does not appear explicit that such a maneuver would have been performed when a forward collision warning and a backside collision warning (BCW) are not functional.  Mimura teaches an invention applicable to an autonomous vehicle wherein lane changes are performed when a forward collision warning and a backside collision warning (BCW) are not functional (see at least: Mimura, Paragraphs [0058], [0096]-[0101], and Fig. 4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mimura in the invention of 

Regarding Claim 14:
Modified Rober teaches the method of claim 12, wherein the performing of the vehicle control includes realizing the four-dimensional effect by controlling steering using left and right lanes of a road on which the vehicle is driving when it is legally permissible and also safe in view of the current traffic situation (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0009]-[0010], [0012], [0021]), but does not appear explicit that such a maneuver would have been performed when a forward collision warning and a backside collision warning (BCW) are not functional.  Mimura teaches an invention applicable to an autonomous vehicle wherein lane changes are performed when a forward collision warning and a backside collision warning (BCW) are not functional (see at least: Mimura, Paragraphs [0058], [0096]-[0101], and Fig. 4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mimura in the invention of modified Rober such that when the vehicle of modified Rober performs right and left lane changes, a determination is made with regards to whether or not such lane changes can be safely made with regards to the traffic situation around the vehicle.  The claim would have been obvious because a particular known technique of performing lane changes when there is no risk of collision between vehicles ahead and behind the vehicle on adjacent lanes with respect to a host vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to do so because it would have ensured safety of the vehicle and occupant in view of the current traffic situation, and prevented potential collisions with nearby vehicles on adjacent lanes when the vehicle is to move left and right using multiple lanes of traffic in order to provide the four-dimensional effect to the user.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. in view of Kamini et al. and Wollny as applied to claims 1 and 12, respectively, above, and further in view of Mimura et al. (U.S. Publication No. 2018/0345790 A1), as evidenced by Edgren (U.S. Publication No. 2015/0210272 A1) and Takamatsu (U.S. Publication No. 2017/0036678 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
Modified Rober teaches the apparatus of claim 1, wherein the second vehicle controller realizes the four-dimensional effect by controlling steering within a lane on which the vehicle is driving when the content provides for little motion to the left and right and the current traffic situation allows for such a maneuver to be performed safely (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0009]-[0010], [0012], [0021]), but does not appear explicit that such a maneuver would have been performed when at least one of a forward collision warning and a backside collision warning (BCW) is functional.  Mimura teaches an invention applicable to an autonomous vehicle wherein it is determined whether or not lane changes can be safely performed.  Mimura teaches that when at least one of a forward collision warning and a backside collision warning (BCW) are functional, then a lane change cannot be safely performed, whereas when the forward collision warning and the backside collision warning are not functional, then a lane change can be safely performed (see at least: Mimura, Paragraphs [0058], [0096]-[0101], and Fig. 4).  Both Edgren and Takamatsu teach safely controlling steering within a lane on which the vehicle is driving even when there are other vehicles around in adjacent lanes (see at least: Edgren, Paragraph [0070], Takamatsu, Paragraph [0037]).  Accordingly, a person of ordinary skill in the art would have recognized that when the content only requires minor sideways movement of the vehicle, such movement would have been safely performed even when at least one of a forward collision warning and a backside collision warning (BCW) is functional so long as the vehicle maintains lane integrity (the vehicle stays within its own lane).  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing 

Regarding Claim 15:
Modified Rober teaches the method of claim 12, wherein the performing of the vehicle control includes realizing the four-dimensional effect by controlling steering within a lane on which the vehicle is driving when the content provides for little motion to the left and right and the current traffic situation allows for such a maneuver to be performed safely (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0009]-[0010], [0012], [0021]), but does not appear explicit that such a maneuver would have at least one of a forward collision warning and a backside collision warning (BCW) is functional.  Mimura teaches an invention applicable to an autonomous vehicle wherein it is determined whether or not lane changes can be safely performed.  Mimura teaches that when at least one of a forward collision warning and a backside collision warning (BCW) are functional, then a lane change cannot be safely performed, whereas when the forward collision warning and the backside collision warning are not functional, then a lane change can be safely performed (see at least: Mimura, Paragraphs [0058], [0096]-[0101], and Fig. 4).  Both Edgren and Takamatsu teach safely controlling steering within a lane on which the vehicle is driving even when there are other vehicles around in adjacent lanes (see at least: Edgren, Paragraph [0070], Takamatsu, Paragraph [0037]).  Accordingly, a person of ordinary skill in the art would have recognized that when the content only requires minor sideways movement of the vehicle, such movement would have been safely performed even when at least one of a forward collision warning and a backside collision warning (BCW) is functional so long as the vehicle maintains lane integrity (the vehicle stays within its own lane).  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated that teachings of Mimura regarding collision warning systems along with the teachings of Edgren and Takamatsu showing that a vehicle would have been able to steering within its own lane safely even in the presence of vehicles on the side.  Here, the claim would have been obvious because a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  These known options would have included either allowing the vehicle to steering sideways within its own lane regardless .  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. in view of Kamini et al. and Wollny as applied to claims 1 and 12, respectively, above, and further in view of Takasao (U.S. Publication No. 2019/0270448 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
Modified Rober teaches the apparatus of claim 1, wherein the second vehicle controller realizes the four-dimensional effect by controlling steering to perform an overtaking maneuver when the content provided requires such a vehicle behavior so long as it is legally permissible and safely performed considering the current traffic situation around the vehicle (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0009]-[0010], [0012]-[0013], [0021]-[0022]), but does not appear explicit that such an overtaking maneuver would have occurred by controlling steering within a lane on which the vehicle is driving when at least one of a forward collision warning and a backside collision warning (BCW) is functional.  Takasao teaches how a vehicle would have safely performed an overtaking maneuver while taking into account a current traffic situation around the vehicle (see at least: Takasao, Abstract).  Takasao teaches controlling steering within a lane on which the vehicle is driving when at least one of a forward collision warning and a backside collision warning (BCW) is functional when performed an overtaking maneuver on the road (see at least: Takasao, Paragraphs [0020], [0022], [0027], [0030], [0039], and Figs. 3 and 6).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Takasao in the invention of modified Rober such that a required overtaking maneuver was safely performed with respect to the current traffic situation around the vehicle.  The claim would have been obvious because a particular known technique regarding how a vehicle safely performed an overtaking maneuver when at least one of a forward collision warning and a backside collision warning is functional was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the technique of Takasao regarding overtaking maneuvers in the invention of modified Rober because it would have ensure a collision-free overtaking maneuver for the own vehicle when a forward collision warning and a backside collision warning are functional (see at least: Takasao, Paragraphs [0004], [0034], [0039]).  As such, the overtaking maneuver would have been safely performed in the current traffic situation taught by Takasao thereby achieving the desired four-dimension effect for the user, as required by at least Wollny, in a collision-free manner.

Regarding Claim 15:
Modified Rober teaches the method of claim 12, wherein the performing of the vehicle control includes realizing the four-dimensional effect by controlling steering to perform an overtaking maneuver when the content provided requires such a vehicle behavior so long as it is legally permissible and safely performed considering the current traffic situation around the vehicle (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0009]-[0010], [0012]-[0013], [0021]-[0022]), but does not appear explicit that such an overtaking maneuver would have occurred by controlling steering within a lane on which the vehicle is driving when at least one of a forward collision warning and a backside collision warning (BCW) is functional.  Takasao teaches how a vehicle would have safely performed an overtaking maneuver while taking into account a current traffic situation around the vehicle (see at least: Takasao, Abstract).  Takasao teaches controlling steering within a lane on which the vehicle is driving when at least one of a forward collision warning and a backside collision warning (BCW) is functional when performed an overtaking maneuver on the road (see at least: Takasao, Paragraphs [0020], [0022], [0027], [0030], [0039], and Figs. 3 and 6).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Takasao in the invention of modified Rober such that a required overtaking maneuver was safely performed with respect to the current traffic situation around the vehicle.  The claim would have been obvious because a particular known technique regarding how a vehicle safely performed an overtaking maneuver when at least one of a forward collision warning and .

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. in view of Kamini et al. and Wollny as applied to claims 1 and 12, respectively, above, and further in view of Patel et al. (U.S. Publication No. 2019/0163180 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 6:
Modified Rober teaches the apparatus of claim 1, wherein the second vehicle controller performs speed control and steering control of the vehicle so long as it would have been justifiable with regards to legal requirements and a particular traffic situation in which the vehicle is currently located (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0008]-[0010], [0012]-[0013], [0021]-[0022]).  Accordingly, a person of ordinary skill in the art before the effective filing date of the claimed invention would when a driving speed of the vehicle is equal to or less than a predetermined reference speed.  Patel teaches a technique exhibiting how an autonomous vehicle determines the presence of congested traffic (see at least: Patel, Abstract and Fig. 2).  Patel teaches that the vehicle determines the presence of congested traffic when a driving speed of the vehicle is equal to or less than a predetermined reference speed (see at least: Patel, Paragraphs [0024], [0041]-[0043], [0046]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that when the vehicle system modules (second vehicle controller) identify a traffic congestion around the vehicle, then speed control and steering control based on the content played on the electronic device should have been limited or prohibited, and incorporated the teachings of Patel in the invention of modified Rober in order to identify such a traffic situation.  The claim would have been obvious because a particular known technique of how an autonomous vehicle would have identified a traffic congestion was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to 

Regarding Claim 7:
While modified Rober does not appear to be immediately explicit regarding the apparatus of claim 6, wherein the second vehicle controller provides the electronic device with notification information notifying a limit to the speed control and the steering control of the vehicle, modified Rober does teach that synchronization between vehicle controls and the content played in the electronic device is bi-directional (see at least: Rober, Paragraph [0037]; Wollny, Paragraph [0025]) such that the content played is adapted to a particular driving behavior of the vehicle.  For example, as taught by Rober, when the vehicle is in a traffic situation in which it is not moving, then this would have been reflected in the content played in the electronic device (e.g., when the content is a game, then a virtual vehicle in the game appears to stall because the real-world vehicle is stopped) (see at least: Rober, Paragraph [0037]).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated these features taught by Rober and Wollny such that the vehicle system modules of modified Rober provided the electronic device with notification information notifying a limit to the speed control and the steering control of the vehicle due to the presence of traffic congestion so that this information would have been reflected in the content played in the electronic device.  One would have been motivated to do so because it would have ensured a particularly 

Regarding Claim 16:
Modified Rober teaches the method of claim 12, wherein the performing of the vehicle control includes performing speed control and steering control of the vehicle so long as it would have been justifiable with regards to legal requirements and a particular traffic situation in which the vehicle is currently located (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0008]-[0010], [0012]-[0013], [0021]-[0022]).  Accordingly, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that when the current traffic situation in which the vehicle was located was congested traffic, then speed control (e.g., longitudinal acceleration) and steering control would not have been appropriate because any such control would have resulted in a collision (i.e., speed control and steering control should have been limited or prohibited when the traffic situation was congested traffic).  This is deemed to be within the logical conclusions based on common sense available to one of ordinary skill in the art.  Modified Rober does not appear explicit regarding that a traffic congestion is identifiable by the vehicle when a driving speed of the vehicle is equal to or less than a predetermined reference speed.  Patel teaches a technique exhibiting how an autonomous vehicle determines the presence of congested traffic (see at least: Patel, Abstract and Fig. 2).  Patel teaches that the vehicle determines the presence of when a driving speed of the vehicle is equal to or less than a predetermined reference speed (see at least: Patel, Paragraphs [0024], [0041]-[0043], [0046]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that when the vehicle system modules (which are responsible for performing the vehicle control) identify a traffic congestion around the vehicle, then speed control and steering control based on the content played on the electronic device should have been limited or prohibited, and incorporated the teachings of Patel in the invention of modified Rober in order to identify such a traffic situation.  The claim would have been obvious because a particular known technique of how an autonomous vehicle would have identified a traffic congestion was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to analyze the driving speed of the vehicle when determining the presence of a traffic congestion because it would have prevented incorrect determination of the traffic congestion (see at least: Patel, Paragraph [0042]).

Regarding Claim 17:
While modified Rober does not appear to be immediately explicit regarding the method of claim 16, wherein the performing of the vehicle control includes providing the electronic device with notification information notifying limit to the speed control and the steering control of the vehicle, modified Rober does teach that synchronization between vehicle controls and the content played in the electronic device is bi-directional (see at least: Rober, Paragraph [0037]; Wollny, Paragraph [0025]) such that the content played .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. in view of Kamini et al. or, alternatively, as being unpatentable over Rober et al. in view of Kamini et al. and Wollny as applied to claims 1 and 12, respectively above, and further in view of Salter et al. (U.S. Publication No. 2019/0152477 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 8:
Modified Rober teaches the apparatus of claim 1, wherein the second vehicle controller performs speed control and steering control of the vehicle for realizing the four-dimensional effect so long as it would have been justifiable with regards to legal requirements and a particular traffic situation in which the vehicle is currently located (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0008]-[0010], [0012]-[0013], [0021]-[0022]), but does not appear explicit that the second vehicle controller  limits speed control and steering control of the vehicle for realizing the four-dimensional effect when a wiper of the vehicle is in operation.  Salter teaches a vehicle system module for an autonomous vehicle that limits speed control and steering control of the vehicle when a wiper of the vehicle is in operation (see at least: Salter, Abstract and Paragraphs [0047]-[0049], [0056], [0060]-[0061], [0063]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Salter in the invention of modified Rober such that when a wiper of the vehicle was in operation, the vehicle would have limited speed control and steering control for realizing the four-dimensional effect experience by the user by stopping the vehicle, particularly during heavy precipitation.  By pulling over and stopping the vehicle during heavy precipitation, the speed control and steering control for realizing the four-dimensional effect would have been discontinued or inhibited (i.e., limited).  One would have been motivated to do so because it would have ensured safety of the vehicle, the user, and surrounding objects (other road vehicles, pedestrians) by stopping the vehicle in situations where it would have been otherwise operating using impaired or degraded data due to the heavy precipitation until the heavy 

Regarding Claim 18:
Modified Rober teaches the method of claim 12, wherein the performing of the vehicle control includes performing speed control and steering control of the vehicle for realizing the four-dimensional effect so long as it would have been justifiable with regards to legal requirements and a particular traffic situation in which the vehicle is currently located (see at least: Rober, Paragraph [0036]; Wollny, Paragraphs [0008]-[0010], [0012]-[0013], [0021]-[0022]), but does not appear explicit on limiting speed control and steering control of the vehicle for realizing the four-dimensional effect when a wiper of the vehicle is in operation.  Salter teaches a vehicle system module for an autonomous vehicle in which performing vehicle control incudes limiting speed control and steering control of the vehicle when a wiper of the vehicle is in operation (see at least: Salter, Abstract and Paragraphs [0047]-[0049], [0056], [0060]-[0061], [0063]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Salter in the invention of modified Rober such that when a wiper of the vehicle was in operation, the vehicle would have limited speed control and steering control for realizing the four-dimensional effect experience by the user by stopping the vehicle, particularly during heavy precipitation.  By pulling over and stopping the vehicle during heavy precipitation, the speed control and steering control for realizing the four-dimensional effect would have been discontinued or inhibited (i.e., limited).  One would have been motivated to .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. in view of Kamini et al. or, alternatively, as being unpatentable over Rober et al. in view of Kamini et al. and Wollny as applied to claims 1 and 12, respectively, above, and further in view of Solar et al. (U.S. Publication No. 2018/0370461 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 9:
Modified Rober does not appear explicit with regards to the apparatus of claim 1, wherein the second vehicle controller determines whether a user emergency situation occurs in cooperation with a health care system, and stops content reproduction of the electronic device based on a result of the determination.  Solar teaches an invention in which a vehicle includes additional vehicle system modules that determines whether a user emergency situation occurs in cooperation with a health care system (see at least: Solar, Paragraphs [0014]-[0015]), and stops content reproduction of the electronic device based on a result of the determination (see at least: Solar, Paragraph [0016]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Solar in the 

Regarding Claim 19:
Modified Rober does not appear explicit with regards to the method of claim 12, wherein the performing of the vehicle control includes determining whether a user emergency situation occurs in cooperation with a health care system, and stopping content reproduction of the electronic device based on a result of the determination.  Solar teaches an invention in which a vehicle includes additional vehicle system modules that include determining whether a user emergency situation occurs in cooperation with a health care system (see at least: Solar, Paragraphs [0014]-[0015]), and stopping content reproduction of the electronic device based on a result of the determination (see at least: Solar, Paragraph [0016]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al. in view of Kamini et al. and Solar et al. or, alternatively, as being unpatentable over Rober et al. in view of Kamini et al., Wollny, and Solar et al. as applied to claims 9 and 19, respectively, above, and further in view of Hilnbrand et al. (U.S. Patent No. 10,025,316 B1), based on the claim language as best understood by the Examiner.

Regarding Claim 10:
the apparatus of claim 9, wherein the second vehicle controller allows the vehicle to stop on a shoulder of a road and performs an emergency rescue request.  Hilnbrand teaches an invention in which a vehicle includes a vehicle system module that allows the vehicle to stop on a shoulder of a road and performs an emergency rescue request when an occupant of the vehicle is experiencing motion sickness or suffering from a medical emergency (see at least: Hilnbrand, Col. 2, lines 37-38, Col. 3, lines 45-49 & lines 59-61, Col. 5, lines 6-9 & lines 40-49).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hilnbrand in the invention of modified Rober such that the vehicle of modified Rober included additional vehicle system modules (second vehicle controller) for allowing the vehicle to stop on a shoulder of a road and perform an emergency rescue request when the user experiences a high level of motion sickness or is suffering from a medical emergency.  The claim would have been obvious because a particular known technique of allowing a vehicle to stop on a shoulder of a road and perform an emergency rescue request in response to an occupant experiencing a high level of motion sickness or is suffering from a medical emergency was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Hilnbrand because it would have allowed for safely and legally stopping the vehicle without causing traffic congestion (see at least: Hilnbrand, Col. 2, lines 31-51) as well as ensuring that the user can receive immediate medical attention by broadcasting the emergency rescue request (see at least: Hilnbrand, Col. 5, lines 47-49).

Regarding Claim 20:
Modified Rober does not appear explicit with regards to the method of claim 19, wherein the performing of the vehicle control includes allowing the vehicle to stop on a shoulder of a road and performing an emergency rescue request.  Hilnbrand teaches an invention in which a vehicle includes a vehicle system module that performs vehicle control including allowing the vehicle to stop on a shoulder of a road and performing an emergency rescue request when an occupant of the vehicle is experiencing motion sickness or suffering from a medical emergency (see at least: Hilnbrand, Col. 2, lines 37-38, Col. 3, lines 45-49 & lines 59-61, Col. 5, lines 6-9 & lines 40-49).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hilnbrand in the invention of modified Rober such that the vehicle of modified Rober included additional vehicle system modules (those modules that are responsible for performing vehicle controls similar to the VSMs of modified Rober) for allowing the vehicle to stop on a shoulder of a road and perform an emergency rescue request when the user experiences a high level of motion sickness or is suffering from a medical emergency.  The claim would have been obvious because a particular known technique of allowing a vehicle to stop on a shoulder of a road and perform an emergency rescue request in response to an occupant experiencing a high level of motion sickness or is suffering from a medical emergency was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Hilnbrand because it .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2020/0207353 A1) teaches an autonomous vehicle that controls steering within its traveling lane (lane biasing) when a lane change is desired but at least one of a forward collision warning and a backside collision warning is functional (i.e., a lane change cannot be immediately performed because of the presence of objects in adjacent lanes).
Mellinger III et al. (US 2020/0189591 A1) teaches limiting steering control of an autonomous vehicle based on current weather conditions, including the presence of rain. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669